NUMBER 13-20-00498-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CHRISTOPHER ERIC DIAZ,                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                         MEMORANDUM OPINION
            Before Justices Benavides, Longoria, and Tijerina
              Memorandum Opinion by Justice Benavides

      Appellant, Christopher Eric Diaz, attempts to appeal a conviction of murder for

which he was sentenced on October 14, 2020. The trial court has certified that this “is a

plea-bargain case, and the defendant has NO right of appeal” without permission of the

Court See TEX. R. APP. P. 25.2(a)(2).
       On November 16, 2020, the Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On December 11, 2020, counsel filed a letter brief with this Court. Counsel’s

response does not establish: (1) that the certification currently on file with this Court is

incorrect and (2) that appellant otherwise has a right to appeal. Furthermore, the letter

brief establishes that the trial court denied the request for permission to appeal the case,

on November 4, 2020.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                         GINA M. BENAVIDES
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
7th day of January, 2021.




                                             2